Name: COMMISSION REGULATION (EC) No 448/95 of 28 February 1995 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 1 . 3 . 95 [ EN I Official Journal of the European Communities No L 45/53 COMMISSION REGULATION (EC) No 448/95 of 28 February 1995 altering the export refunds on white sugar and raw sugar exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 283/95 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EC) No 308/95 (3), as amended by Regulation (EC) No 357/95 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 308/95 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (*), as last amended by Regulation (EC) No 1 50/95 (^ are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 f), as last amended by Regula ­ tion (EC) No 1 57/95 (8), HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EC) No 308/95 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 34, 14. 2 . 1995, p. 3 . (J) OJ No L 36, 16. 2. 1995, p. 14 . (4) OJ No L 41 , 23 . 2. 1995, p. 4. O OJ No L 387, 31 . 12. 1992, p . 1 . f) OJ No L 108, 1 . 5. 1993 , p. 106. (6) OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 24, 1 . 2. 1995, p . 1 . No L 45/54 EN 1 . 3: 95Official Journal of the European Communities ANNEX to the Commission Regulation of 28 February 1995 altering the export refunds on white sugar and raw sugar exported in its unaltered state Product code Amount of refund (3)  ECU/ 100 kg  1701 11 90 100 34,35 (') 1701 11 90 910 32,60 (') 1701 11 90 950 (2) 1701 12 90 100 32,60 0 1701 12 90 910 34,35 (') 1701 12 90 950 (Z) ¢\  ECU/ 1 % of sucrose x 100 kg  1701 91 00 000 0,3734  ECU/100 kg  1701 99 10 100 37,34 1701 99 10 910 37,34 1701 99 10 950 37,34 ·  ECU/ 1 % of sucrose x 100 kg  1701 99 90 100 0,3734 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26 . 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14). ( ¢') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed.